Citation Nr: 1825489	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-26 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for fracture, right lateral malleolus with tibiofibular diathesis and early stages of arthrosis affecting ankle (claimed also as right ankle and right fibular pain).

2.  Entitlement to an initial disability rating in excess of 10 percent for a bilateral hearing loss disability.

3.  Entitlement to a compensable rating for acneform folliculitis, upper anterior thorax, and posterior shoulders (claimed as skin disorder including rashes and keloids on chest, shoulder, back, and thighs). 

4.  Entitlement to service connection for status post arthroscopic right knee surgery, claimed as right knee pain, to include as secondary to service-connected right ankle disability.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for sickle cell trait.

7.  Entitlement to service connection for frontal headaches with vertigo.


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to December 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

Historically, the Veteran was granted service connection for a right ankle disability, with an initial 10 percent disability rating, and service connection for acneform folliculitis, claimed as a skin disorder, with an initial noncompensable rating.  Both claims had an effective date of December 13 1985.  

In March 2012, the Veteran filed claims for entitlement to an increased disability rating for the right ankle disability and skin disorder, as well as several service connection claims.  In the June 2013 rating decision, the Veteran was granted, in pertinent part, service connection for a bilateral hearing loss disability, with in initial 10 percent disability rating, effective March 2, 2012, and denied entitlement to an increased disability rating in excess of 10 percent for right ankle disability, a compensable rating for a skin disorder, as well as, entitlement to service connection for a right knee disability, erectile dysfunction, sickle cell trait, and frontal headaches with vertigo.  The Veteran submitted a notice of disagreement and perfected his appeal in June 2014, where he limited his appeal to the claims noted on the title page of this decision.

The Veteran was scheduled to present testimony at a videoconference before a Veterans Law Judge in August 2017.  In a July 2017 correspondence, the Veteran requested that the videoconference be cancelled and a decision be made based on the evidence of recorded.  As such, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

When the Veteran initiated this claim, he was represented by the Military Order of the Purple Heart (MOPH).  Thereafter in September 2013 correspondence MOPH indicated that they no longer represented the Veteran.  To date, the Veteran has not selected a new representative. Accordingly, the Board recognizes that the Veteran wishes to be unrepresented in this matter.  

The issues of entitlement to an increased disability rating in excess of 10 percent for a bilateral hearing loss disability and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the residuals of the service-connected right ankle disability has not been manifested by malunion with moderate ankle disability, or more nearly approximate marked limitation of ankle motion.

2.  For the entire period on appeal, the Veteran's service-connected acneform folliculitis covered less than five percent of his entire body and exposed areas and has not been treated by any oral or topical medications.

3.  The Veteran is not currently diagnosed with an erectile dysfunction disability.

4.  Current sickle cell trait is a congenital or hereditary defect and the Veteran is not shown to have current disability that is superimposed on the sickle cell trait and was incurred during active service.

5.  The Veteran is not currently diagnosed with a headache disability and/or vertigo.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of a service-connected fracture, right lateral malleolus with tibiofibular diathesis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5262 (2017).

2.  The criteria for a compensable disability rating for service-connected acneform folliculitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, DCs 7899-7806 (2017).

3.  The criteria to establish entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria to establish entitlement to service connection for sickle cell trait have not been met.  38 U.S.C. §§ 1111, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2017).

5.  The criteria to establish entitlement to service connection for headaches with vertigo have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  

Relevant Laws for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Right Ankle 

The Veteran contents that his service-connected right ankle disability is more severe than is contemplated by the current 10 percent rating and is entitled to a separated rating for limitation of motion and flexion.  See March 2012 VA 21-4138 Statement in Support of Claim.

The RO has rated the Veteran's right ankle disability as 10 percent disabling under DC 5262.  

Diagnostic Code 5262 provides the rating criteria for impairment of the tibia and fibula.  A 10 percent rating is assigned for malunion with slight knee or ankle disability; a 20 percent rating is assigned for malunion with moderate knee or ankle disability; and a 30 percent rating is assigned for malunion with marked knee or ankle disability.  Nonunion of the tibia and fibula, with loose motion, requiring brace is assigned a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Limitation of motion of the ankle is rated under DC 5271.  See 38 C.F.R. § 4.27.

DC 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  A 20 percent evaluation is the highest rating available for limitation of motion of the ankle.  

Words such as "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

VA's Adjudication Procedures Manual M21-1 (M21-1) provides guidance, indicating that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  M21-1, III.iv.4.A.4.o.

Service treatment records (STRs) indicate the Veteran had right ankle fibular surgery in 1985.  

In January 2013, the Veteran presented to a VA Medical Center to establish primary care treatment.  On evaluation there was mild tenderness over the right lateral tibia/fibula condyle.  Impression was right ankle pain.

The Veteran was afforded a VA-contracted examination in June 2013 and reported that during flare-ups his ankles became swollen and he had limited motion.  Range of motion testing of the right ankle showed plantar flexion from 0 to 40 degrees, with no objective evidence of painful motion.  Dorsiflexion was 0 to 15 degrees, with no objective evidence of painful motion.  After repetitive motion testing, plantar flexion was 0 to 40 degrees and dorsiflexion was 0 to 15 degrees, with no additional limitation of range of motion and the only functional impairment being less movement than usual.  There was no evidence of pain on palpation, instability, or ankylosis.  The examiner noted there was evidence of bilateral shin splints, stress fracture and Achilles tendonitis, in which the Veteran reported symptoms of pain.  No assistive devices were used.  The examiner determined the functional impact of the right ankle disability was difficulty in running, squatting and walking for long.

The Veteran was also afforded a VA knee and lower leg examiner by the same examiner who noted the Veteran's right leg tibiofibular diastasis at the ankle was quiescent or inactive/dormant.  

Upon review of the evidence of record, lay and medical, the Boards finds the Veteran is not entitled to a rating in excess of 10 percent for his service-connected right lateral malleolus with tibiofibular diathesis, as the Veteran's right ankle symptoms do not more nearly approximate a moderate ankle disability or marked limitation of motion.  In the June 2013 VA examination range of motion testing the Veteran's right ankle had 40 degrees plantar flexion (45 is normal) and 15 degrees dorsiflexion (20 degrees is normal), with no additional loss of motion due to pain.  The examiner further noted in the VA knee and lower examination that the Veteran's right leg tibiofibular diastasis disability at the ankle was dormant.  As the evidence does not more nearly approximate a "marked" ankle disability, the right ankle symptoms are adequately contemplated by the currently assigned 10 percent rating.

The Board has also considered the Veteran's reported impairment of function, such as ankle pain, and has considered additional limitation of motion due to pain.  Even considering additional limitation of motion or function of the ankles due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the ankle disabilities more nearly approximates the criteria for higher ratings.  Repetitive use testing during the June 2013 examination reports showed no additional loss of motion.  Mitchell, DeLuca, and §§ 4.40 and 4.45 do not require the assignment of a higher schedular disability rating where the functional limitation due to pain does not result in limitation of motion sufficient to meet the requirements of the next higher disability rating.  Thompson v. McDonald, 815 F.3d 781, 785-86 (Fed. Cir. 2016) (holding that §§ 4.40 and 4.45 do not supersede the requirements for a higher disability rating specified in § 4.71a).

The Board has also considered whether any other DCs pertaining to the Veteran's right ankle are applicable in this case.  A separate or higher rating is not warranted during the entire appeal period as the Veteran has neither demonstrated or been diagnosed with ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, nor undergone an astragalectomy.  Thus, DCs 5270, 5272, 5273, or 5274 are not for application in this case.  38 C.F.R. 
§ 4.71a, DCs 5270, 5272 - 5274.

As such, the Board finds that the preponderance of the evidence is against a finding of rating in excess of 10 percent for the Veteran's service-connected right ankle disability.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§4.7, 4.71a, DC 5262 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Disability

The Veteran contends he is entitled to a compensable rating for his service-connected skin condition.  

As noted, the Veteran's service-connected acneform folliculitis is currently rated as noncompensable, effective December 13, 1985, under DC 7899-7806 of the Rating Schedule.  38 C.F.R. § 4.118, DCs 7899-7806 (2017).  Hyphenated codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Accordingly, the hyphenated diagnostic code used in this case indicates that a skin disorder under Diagnostic Code 7899 is the service-connected disorder.  The acneform folliculitis of chest, shoulders, back and thighs are rated by analogy to dermatitis or eczema, under Diagnostic Code 7899-7806.

Under DC 7806, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and the Veteran requires no more than topical therapy during a 12 month period.  Id.

A 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  Id.

A 30 percent disability rating is warranted for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or requires systemic therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is warranted for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or requires constant or near-constant systemic therapy during the past 12-month period.  Id.

The United States Court of Appeals for Veterans Claims (Court) held that topical use of corticosteroids constitutes systemic therapy under DC 7806.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  The United States Court of Appeals for the Federal Circuit (Federal Circuit), however, reversed the decision by the Court.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  In reversing, the Federal Circuit agreed with the VA Secretary that the Court erred when it read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of systemic therapy.  The Federal Circuit noted that DC 7806 draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code.  The Federal Circuit went on to explain that systemic therapy means "treatment pertaining to or affecting the body as a whole," whereas topical therapy means "treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

The Board notes that compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  The VA Adjudication Procedures Manual (M21) provides that the term "systemic therapy such as corticosteroids or other immunosuppressive drugs" refers to "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder" citing to M21-1, Part III, subpt. IV, ch. 4, sec. J(3)(f).  The types of systemic treatment that are compensable under DC 7806 are not limited to "corticosteroids or other immunosuppressive drugs."  

Turning to the relevant evidence, the Veteran was afforded a VA-contracted examination in June 2013 and reported a history of acne folliculitis while in service.  The examiner noted the Veteran had not been treated with oral or topical medication for his condition over the prior12 months and there was no evidence of debilitating episodes.  The examiner further noted that the Veteran did not have a visible skin condition and that his condition was inactive or dormant.

The Board finds the weight of the competent evidence demonstrates the Veteran does not meet the criteria for a compensable disability rating for the service-connected acneform folliculitis.  First, the evidence does not indicate that more than 5 percent of the Veteran's entire body or exposed areas were affected, as the June 2013 VA examination indicates that acneform folliculitis was not visible upon examination.  Furthermore, the evidence does not show the Veteran required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during a 12-month period.  In this regard, the examiner noted that the Veteran was not prescribed any treatment for his skin condition.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for acneform folliculitis.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§4.7, 4.118, Diagnostic Code 7806 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012); 38 C.F.R. 
§ 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the 'chronic diseases' specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Relevant here, the claimed erectile dysfunction, sickle cell traits, and headaches are not considered chronic diseases as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) do not apply for these conditions.  

Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction.  

STRs are silent for any complaints, treatments, or diagnosis of erectile dysfunction.

Post-service treatment records are silent for any complaints, treatments, or diagnosis of erectile dysfunction.

Upon review of all lay and medical evidence of record, the Board finds the service connection claim for erectile dysfunction must be denied.  Significantly, the Veteran has not presented any competent evidence showing that he has a current erectile dysfunction disability.  The Board has reviewed the VA and private medical evidence associated with the claims file and it shows no evidence of current erectile dysfunction.  Because the evidence dated since the date of claim does not show a currently diagnosed erectile dysfunction disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claim.  

Based on the foregoing, the claim must be denied.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Sickle Cell Trait

The Veteran seeks service connection for sickle cell trait, not sickle cell anemia.

Sickle cell anemia is a hereditary-determined hemolytic anemia characterized by sickle-shaped erythrocytes in the blood.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 74 (28th ed. 1994).  The sickle cell trait is the condition, usually asymptomatic, caused by heterozygosity for hemoglobin S. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 1934 (30th ed. 2003).  VA regulations note that sickle cell trait alone, without a history of directly attributable pathological findings, is not a ratable disability.  38 C.F.R. § 4.117, Diagnostic Code 7714.  As such, it is a congenital defect and the presumption of soundness at service entrance is automatically rebutted.  See 38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304 (b) (2017).

Congenital and developmental defects are not 'diseases or injuries' within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303 (c), 4.9.  A defect considered by medical authorities to be of congenital origin must by its very nature have preexisted a claimant's military service).  See VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303 (c), 3.306.  Nonetheless, service connection may be warranted for a defect resulting from a superimposed injury or disease occurring during active service.  VAOPGCPREC 82-90 (July 18, 1990).  

As noted, the Veteran began active duty service in January 1983. 

STRs dated February 1982 show the Veteran had a positive sickle cell screening.  Although, the September 1982 enlistment examination does not note the sickle cell screening, and a January 1983 treatment record documents that the Veteran was negative for the sickle cell trait, a February 1983 treatment note indicates that the Veteran tested positive for sickle cell trait with a hemoglobin-S of 41 percent.  The note further indicates that the Veteran was to perform unrestricted duty, including aviation and diving, as his score was below the threshold.  Subsequent treatment records, including the November 1985 separation examination are silent regarding complaints or treatments of a sickle cell crisis or anemia.

Post-service treatment records are silent for any complaints or treatments of a sickle cell crisis or anemia.

The Veteran has not presented any medical or lay evidence that he has a history of sickle cell crisis or anemia.

Upon review of the evidence of record, the Board finds that the sickle cell trait is a congenital defect and was not subject to a superimposed disease or injury in service.  STRs reflect that the Veteran was discovered to have the sickle cell trait.  The record shows that the Veteran has not been treated for a sickle cell crisis (either during service or after service).  Although the Veteran may believe that the sickle cell trait incepted or was aggravated during service, due to the nature of this condition, an evaluation of whether the pathology is inherited and worsens is better explained by a medical professional as it is a complex assessment.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran has not submitted any evidence of a current disability, aside from merely asserting that he is the carrier of a specific gene.  Without a medical diagnosis of any actual disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).
Therefore, since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for the sickle cell trait must be denied.
Headaches

The Veteran contends that he is entitled to service connection for frontal headaches with vertigo.  

STRs dated January 1984 indicate the Veteran complained of a sharp, constant frontal headache, watery eyes, post nasal drainage, and sore throat.  The examiner assessed the Veteran with a viral syndrome, ruled out strep, and prescribed warm salt gargle and cough drops.  Subsequent treatments records, including the November 1985 separation examination, were silent for any further complaints, treatments, or diagnosis of headaches.

Post-service treatment records are silent for any complaints, treatments, or diagnosis for frontal headaches with vertigo.

Upon review of all lay and medical evidence of record, the Board finds the service connection claim for headaches with vertigo must be denied.  Significantly, the Veteran has not presented any competent evidence showing that he has a current headache disability.  To the extent that the asserts that he has pain in his head as well as vertigo-like symptoms such as unsteadiness, his claim still fails.  Although he is certainly competent to report having experienced any head pain or unsteadiness, he has not presented any evidence showing that any such symptoms result in any functional impairment.  See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018) (holding that a "disability" under 38 U.S.C. § 1110 refers to functional impairment of earning capacity.  

Because the evidence dated since the date of claim does not show a currently diagnosed headache disability and/or vertigo, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claim.  

Based on the foregoing, the claim must be denied.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for headaches with vertigo, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

ORDER

An increased disability rating in excess of 10 percent for fracture, right lateral malleolus with tibiofibular diathesis and early stages of arthrosis affecting ankle is denied.

A compensable rating for acneform folliculitis is denied. 

Service connection for erectile dysfunction is denied.

Service connection for sickle cell trait is denied.

Service connection for frontal headaches with vertigo is denied.

REMAND

Further development is necessary prior to analyzing the merits of the Veteran's claim of entitlement to increased rating in excess of 10 percent for bilateral hearing loss and entitlement to service connection for a right knee disability.

With regard to the bilateral hearing loss disability, the Veteran was afforded a VA audiology compensation examination in June 2013.  In May 2014, he underwent a VA audiological consultation where an audiogram was conducted.  Notably, the May 2014 VA audiogram results were obtained and added to the claims file and this was done after the last RO adjudication by way of an April 2014 SOC.  There is no indication in the record that the Veteran waived initial RO consideration of this evidence.  As such, a remand is necessary.  Moreover, inasmuch as the claim is being remanded, the Veteran should be afforded a new VA audiological examination to ascertain the current severity of his bilateral hearing loss.

With regard to the claim for entitlement to service connection for a right knee disability, a medical addendum is needed.  The Veteran was diagnosed with a status post arthroscopic right knee disability in a June 2013 VA-contracted examination.

Service treatment records are silent for any complaints, treatments, or diagnosis of a right knee disability.

The Veteran's primary contention is that his right knee disability is secondary to his service-connected right ankle disability.  According to the June 2013 VA-contracted examination report relevant to the right knee, the examiner opined that the claimed condition is less likely as not proximately due to or aggravated by a service connected disability.  The examiner noted the Veteran's right ankle surgery in 1985 and right knee surgery in 2005, but determined the Veteran had no gait instability, and therefore no service connection.  His reasoning included reference to sleep apnea as the claimed condition; however, this appears to just be a typographical error.  At any rate, the Board finds the opinion deficient, as the provided does not adequately answer the posed questions.  Remand is needed for the examiner to provide a fully reasoned opinion as to whether the Veteran's right knee disability was caused or aggravated by his service-connected right ankle disability.  Once VA undertakes to provide an examination, it is obligated to ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate opinion is needed to decide this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private medical records and associate them with the claims file.

2.  Then, schedule the Veteran for a comprehensive audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss disability.  The entire claims file, including a copy of the remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished, including the Maryland CNC test and a pure tone audiometry test, and all clinical findings should be reported in detail.  If any required test cannot be completed, the examiner shall provide a detailed explanation.

A complete rationale for all proffered opinions must be provided.  

3.  Forward the Veteran's claims file to the June 2013 VA examiner, if he/she is unavailable, or another suitably qualified clinician, for the purpose of obtaining an addendum as to the nature and etiology of the Veteran's current right knee disability.  

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After a review of the claims file, the examiner is asked to:

(a) Provide an opinion as to whether the Veteran's right knee disability at least likely as not originated during his period of active service or is otherwise etiologically related to his active service.

(b) Provide an opinion as to whether the Veteran's right knee disability is at least likely as not either (1) caused by his service-connected right ankle disability; or (2) aggravated by his service-connected right ankle disability.

A complete rationale for all proffered opinions must be provided.  

4.  Then, readjudicate the claims for entitlement to an increased disability rating in excess of 10 percent for a bilateral hearing loss disability and entitlement to service connection for right knee disability, to include as secondary to service connected right ankle disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


